Citation Nr: 18100094
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-16 468A
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease is denied.  
FINDING OF FACT
Throughout the period on appeal, the probative evidence of record reflects that the Veterans coronary artery disease did not manifest with a workload of less than 7 metabolic equivalents (METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope; and there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.
CONCLUSION OF LAW
The criteria for establishing entitlement to a disability rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7005 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Army from January 1969 to December 1970, including service in the Republic of Vietnam.
This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that granted entitlement to service connection for coronary artery disease associated with herbicide agent exposure with an initial evaluation of 10 percent.  The Veteran filed a Notice of Disagreement in February 2012.  A Statement of the Case was issued in May 2012.  The Veteran submitted his Substantive Appeal in June 2012.
In September 2016, the Board remanded this issue for additional evidentiary development, to include a new VA examination.
 
1. Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease
The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his service-connected coronary artery disease.  After a thorough review of the medical and lay evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted.
The Veterans coronary artery disease is evaluated under Diagnostic Code 7005.  See 38 C.F.R. § 4.104.  Under Diagnostic Code 7005, a 100 percent rating is warranted for coronary artery disease resulting chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; a 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray; and, a 10 percent disability rating is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication or a pacemaker is required.  38 C.F.R. § 4.104.
In April 2011, the Veteran underwent a VA examination to assess the severity of his coronary artery disease.  The examiner noted a history of myocardial infarction in 2004.  On examination, there was no evidence of congestive heart failure, cardiac hypertrophy or dilatation.  The Veteran denied experiencing any symptoms related to his coronary artery disease with any level of physical activity.  He also reported undergoing a thallium stress test with normal results.
The Veteran submitted a Disability Benefits Questionnaire (DBQ) dated January 2012 from a private physician.  The physician did not sign the DBQ, but reported that the Veteran experienced angina at greater than 3 to 5 METs.  There was no evidence of cardiac hypertrophy, dilatation, or congestive heart failure.  The physician reported that the Veterans disability made it difficult to travel for work and his endurance with activity decreased.
The Veteran submitted a second DBQ dated January 2012 from another private physician.  This physician reported that the Veteran achieved 11.7 METs on an exercise test, and did not note any related symptoms, such as angina.  The physician also stated that there was no evidence of congestive heart failure, cardiac hypertrophy or dilatation.  The physician reported no functional impairment from the disability.
In September 2012, the Veteran underwent another VA examination to assess his coronary artery disease.  The examination relied on a 2006 exercise test, and noted no cardiac hypertrophy or dilatation.  No congestive heart failure was identified.  No functional loss was reported.
In February 2016, the Veteran underwent a private Lexiscan cardiac test.  The test was considered successful.  For a brief period, the Veteran experienced dyspnea that spontaneously resolved.  The physician found no evidence of significant myocardial ischemia or infarction.  There was a normal left ventricular ejection fraction. 
In September 2016, the Veteran underwent another VA examination to assess the severity of his coronary artery disease.  The examination report noted no congestive heart failure, cardiac hypertrophy or dilatation.  An exercise stress test was performed but ended when the Veteran achieved the maximum heart rate.  METs were estimated to exceed 10 without notation of related symptoms, such as dyspnea.  There was no functional impact reported.
The private treatment records associated with the claims file do not reflect symptoms more severe than reflected in the aforementioned testing.  In October 2013, VA Medical Center (VAMC) records reflect that the Veteran exercised three times per week, and tried to walk a couple of miles on his non-exercise days.  In April 2015, VAMC treatment records reflect that the Veteran had good functional capacity with the ability to exercise on stationary equipment. 
In sum, the weight of the probative medical evidence of record reflects that the Veterans coronary artery disease did not prevent the achievement of workloads in excess of 10 METs without associated symptomatology.  One of two January 2012 DBQs indicated more severe symptomatology, but relied on an exercise test conducted in September 2008 with no METs reported.  The physician for this DBQ did not sign the final report before it was associated with the claims file.  Concurrently, the second January 2012 DBQ, signed by a private physician, indicated no symptoms associated with stress testing, and the Veteran was able to achieve 11.7 METs.  In this instance, the Board affords more substantial probative weight to the second January 2012 as it is more complete on its face, and relies on specific results from stress testing.  Additionally, the Veteran experienced a brief period of dyspnea in a February 2016 Lexiscan test but, as the physician noted, the symptoms resolved spontaneously.  All other results from the Lexiscan were normal with no evidence of significant myocardial ischemia or infarction.  Furthermore, VAMC records reflect that the Veteran retained his functional capacity for exercise, and engaged in a regular routine without complaint of symptoms such as dyspnea and angina.
The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veterans belief that his coronary artery disease is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veterans complaints.  Furthermore, the weight of his private medical treatment records does not reflect symptoms more serious than reflected in the VA examination reports.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veterans lay statements.
Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veterans claim of entitlement to an evaluation in excess of 10 percent for coronary artery disease must be denied.

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

